Per Curiam.
It was error for the lower court to set aside the verdict of the jury and order a new trial, since the books and records of plaintiff’s agent made in the regular course of business were admissible under section 374-a of the Civil Practice Act. The very purpose of the statute was to “ afford a more workable rule of evidence in the proof of business transactions under existing business conditions.” (Johnson v. Lutz, 253 N. Y. 124.) We must construe the statute so that it will accomplish the very purpose for which it was enacted.
Order reversed, with costs, and verdict reinstated.
All concur; present, Lydon, Levy and Frankenthaler, JJ.